DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 20 September 2022 has been entered and considered. Claims 1-3 have been amended. Claims 1-3, all the claims pending in the application, remain rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments. Accordingly, this action is made final. 

Response to Amendment
Double Patenting
In view of the amendments to independent claims 1-3, the previously applied double patenting rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below.  

Claim Rejections - 35 USC § 101
On pages 4-5 of the Amendment, Applicants contend that the claims are not directed to an abstract idea. In support of this assertion, Applicants assert that the claimed invention is directed to a specific implementation of image processing, record flagging to secure and prevent attacks, and flag filtering to prevent overload.
However, each of the actions listed by the Applicants can be performed mentally. For decades, airport security agents have mentally processed images to flag records for attack prevention. Said airport security agents are trained on protocols (e.g., a series of if-then rules) for varying levels of threat, and such protocols constitute the filtering of flags. 
As such, the Examiner maintains that the claimed invention is directed to a mental process. Furthermore, the claims do not integrate the mental process into a practical application or recite significantly more than the mental process at least for the reasons detailed in the previous action and below. Accordingly, the rejections under 35 USC 101 are maintained. 

Prior Art Rejections
In view of the amendments to independent claims 1-3, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Each of independent claims 1-3 have been amended to recite “removing flagged records by applying a rule-based decision tree”. This limitation does not appear to be supported by the originally filed disclosure. 
The only portion of the specification of the present application which mentions a decision tree is [0019]:
“Also, the flagging can include a joint assessment weighing the contextual information of the owner of the component and a link to the owner of the prior disassembled component and the likelihood of assembly. For example, a woman traveler brings lots of heavy metal-based equipment is very rare, and thus, upon detection thereof, an open luggage checking and warning instruction is sent to the security gate. The first component of an object found in luggage number 1 belonged to passenger number 1, and the second component found in luggage number 2 belong to passenger number 2. Passenger number 2 is flagged at the security checkpoint for further review. However, passenger number 2 may not be flagged if, for example, there is an amount of correlation between the contextual information of the two passengers below a threshold value. The method can include a rule-based decision tree in which a threshold of association of contextual information jointly combined with the assembly of the components will result in a flag. In this manner, unnecessary flags can be prevented.” (emphasis added)

	Clearly, the rule-based decision tree discussed in the specification is used to determine whether to flag a record. Importantly, determining whether to flag a record is different from flagging a record, then removing the flag, as claimed. The remainder of the specification is silent about removing flagged records. 
	Since the originally filed disclosure does not support the removal of flagged records by applying a rule-based decision tree, it appears the inventor or joint inventor did not have possession of the claimed invention at the time the application was filed. 
	 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 9 of U.S. Patent No. 10,977,755 (hereinafter “the ‘755 patent”) in view of U.S. Patent Application Publication No. 2013/0034268 to Perron (hereinafter “Perron”).
As to independent claim 1 of the subject application, independent claim 1 of the ‘755 patent discloses a computer-implemented screening method (“A computer-implemented screening method”), the method comprising: processing a first sensor scan image at a first time and at a first location to detect a first disassembled component of an object (“detecting a disassembled component of an object in a first sensor scan image of a first container belonging to a first owner”; such processing necessarily occurs at a time and a location); processing a second sensor scan image at a second time and at a second location to detect a second disassembled component of the object (“detecting…another disassembled component of the object in a second sensor scan image of a second container belonging to a second owner”; such processing necessarily occurs at a time and a location; further, the language of claim 1 of the subject application does not require that the first time is different from the second time or that the first location is different from the second location); storing a record of the first disassembled component and the second disassembled component (“storing a record of the disassembled component correlated with contextual information of the first owner, and storing a record of the another disassembled component correlated with contextual information of the second owner”); flagging the record based on a risk factor of the first disassembled component being combined with the second disassembled component to complete the object (“determining a correlation between the first owner and the second owner…, the correlation indicating a likelihood of assembly of the object…determining whether to flag the first owner and the second owner based on an assessment of the degree of danger and the correlation”); and applying a rule-based decision tree (“wherein the determining whether to flag comprises: when the correlation is greater than a linking threshold, flagging the first owner and the second owner; when the correlation is less than the linking threshold and the degree of danger is less than a threat threshold, no flagging is performed; and when the correlation is less than the linking threshold and the degree of danger is greater than the threat threshold, flagging the first owner and the second owner”; the claimed application of rules/criteria in the ‘755 patent claim reads on the “rule-based decision tree” of the subject claim). 
Claim 1 of the ‘755 patent does not expressly disclose that the rule-based decision tree is applied for removing flagged records. 
Perron, like the claims of the ‘755 patent, is directed to screening luggage for threats using an X-ray screening device (Abstract). In particular, Perron discloses that X-ray images of luggage are processed using an automated threat engine which classifies images according to threat level/type, and the luggage may be further inspected manually and marked as “clear” by a human technician (Fig. 8, [0190-0207]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the ‘755 patent to incorporate into the rule-based decision tree a step of manual inspection by a human operator which may result in removal of the threat flag by marking the luggage “clear”, as taught by Perron, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to ensure accurate threat level detection.

As to independent claim 2 of the subject application, independent claim 6 of the ‘755 patent discloses a computer program product, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (“A computer program product, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:”): processing a first sensor scan image at a first time and at a first location to detect a first disassembled component of an object (“detecting a disassembled component of an object in a first sensor scan image of a first container belonging to a first owner”; such processing necessarily occurs at a time and a location); processing a second sensor scan image at a second time and at a second location to detect a second disassembled component of the object (“detecting…another disassembled component of the object in a second sensor scan image of a second container belonging to a second owner”; such processing necessarily occurs at a time and a location; further, the language of claim 2 of the subject application does not require that the first time is different from the second time or that the first location is different from the second location); storing a record of the first disassembled component and the second disassembled component (“storing a record of the disassembled component correlated with contextual information of the first owner, and storing a record of the another disassembled component correlated with contextual information of the second owner”); flagging the record based on a risk factor of the first disassembled component being combined with the second disassembled component to complete the object (“determining a correlation between the first owner and the second owner…, the correlation indicating a likelihood of assembly of the object…determining whether to flag the first owner and the second owner based on an assessment of the degree of danger and the correlation”); and applying a rule-based decision tree (“wherein the determining whether to flag comprises: when the correlation is greater than a linking threshold, flagging the first owner and the second owner; when the correlation is less than the linking threshold and the degree of danger is less than a threat threshold, no flagging is performed; and when the correlation is less than the linking threshold and the degree of danger is greater than the threat threshold, flagging the first owner and the second owner”; the claimed application of rules/criteria in the ‘755 patent claim reads on the “rule-based decision tree” of the subject claim). 
Claim 6 of the ‘755 patent does not expressly disclose that the rule-based decision tree is applied for removing flagged records. 
Perron, like the claims of the ‘755 patent, is directed to screening luggage for threats using an X-ray screening device (Abstract). In particular, Perron discloses that X-ray images of luggage are processed using an automated threat engine which classifies images according to threat level/type, and the luggage may be further inspected manually and marked as “clear” by a human technician (Fig. 8, [0190-0207]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of the ‘755 patent to incorporate into the rule-based decision tree a step of manual inspection by a human operator which may result in removal of the threat flag by marking the luggage “clear”, as taught by Perron, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to ensure accurate threat level detection.

As to independent claim 3 of the subject application, independent claim 9 of the ‘755 patent discloses a prediction system, the system comprising: a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform (“A prediction system, the system comprising: a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform:”): processing a first sensor scan image at a first time and at a first location to detect a first disassembled component of an object (“detecting a disassembled component of an object in a first sensor scan image of a first container belonging to a first owner”; such processing necessarily occurs at a time and a location); processing a second sensor scan image at a second time and at a second location to detect a second disassembled component of the object (“detecting…another disassembled component of the object in a second sensor scan image of a second container belonging to a second owner”; such processing necessarily occurs at a time and a location; further, the language of claim 3 of the subject application does not require that the first time is different from the second time or that the first location is different from the second location); storing a record of the first disassembled component and the second disassembled component (“storing a record of the disassembled component correlated with contextual information of the first owner, and storing a record of the another disassembled component correlated with contextual information of the second owner”); flagging the record based on a risk factor of the first disassembled component being combined with the second disassembled component to complete the object (“determining a correlation between the first owner and the second owner…, the correlation indicating a likelihood of assembly of the object…determining whether to flag the first owner and the second owner based on an assessment of the degree of danger and the correlation”); and applying a rule-based decision tree (“wherein the determining whether to flag comprises: when the correlation is greater than a linking threshold, flagging the first owner and the second owner; when the correlation is less than the linking threshold and the degree of danger is less than a threat threshold, no flagging is performed; and when the correlation is less than the linking threshold and the degree of danger is greater than the threat threshold, flagging the first owner and the second owner”; the claimed application of rules/criteria in the ‘755 patent claim reads on the “rule-based decision tree” of the subject claim). 
Claim 9 of the ‘755 patent does not expressly disclose that the rule-based decision tree is applied for removing flagged records. 
Perron, like the claims of the ‘755 patent, is directed to screening luggage for threats using an X-ray screening device (Abstract). In particular, Perron discloses that X-ray images of luggage are processed using an automated threat engine which classifies images according to threat level/type, and the luggage may be further inspected manually and marked as “clear” by a human technician (Fig. 8, [0190-0207]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 of the ‘755 patent to incorporate into the rule-based decision tree a step of manual inspection by a human operator which may result in removal of the threat flag by marking the luggage “clear”, as taught by Perron, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to ensure accurate threat level detection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  MPEP 2106(II).  To be patent-eligible, a claim directed to a judicial exception must as whole be integrated into a practical application or directed to significantly more than the exception itself.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019).  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.  Id

Claim 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more.  

Considering the method of independent claim 1 as representative of independent claims 1-3 (which all recite identical steps despite being directed to different statutory matter), the claims are directed to detecting a first disassembled component of an object in a first image at a first time and first location, detecting a second disassembled component of the object in a second image at a second time and second location, storing a record of the first and second disassembled components, flagging the record based on a risk factor of the disassembled components being combined to complete the object, and removing flagged records based on a rule-based decision tree. Notably, these steps can be performed mentally. For example, an airport security agent can visually examine two separately captured x-ray scans of a pair of luggage bags, each bag containing a disassembled component of a weapon (e.g., a disassembled gun). The airport security agent can physically store the scans together and flag it mentally as a security risk. Furthermore, the claimed rule-based decision tree may be a set of written if-then rules or protocols that the airport security agent is trained to execute. For example, if a threat level is initially perceived to be very high based on viewing the images which are initially flagged, but is then determined to be low based on visual inspection of the bag, the security agent may remove the flag (i.e., determine that the passenger is not, in fact, a threat that warrants alarm). As such, the description in independent claims 1-3 is an abstract idea. 
The only additional elements recited in the independent claims are a computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith (claim 2) and a processor and memory (claim 3). The Examiner notes that the courts have found claims requiring a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the mind (MPEP 2106.04(a)(2)(III)(C)). The additional elements of the claims are generic computer features which perform generic computer functions. Therefore, despite the additional elements, the claims still recite a mental process. Accordingly, the analysis under prong one of step 2A of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
Moreover, the claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the claims do not recite an improvement in the functioning of a computer or other technology or technical field, the claimed steps are not performed using a particular machine, the claimed steps do not effect a transformation, and the claims do not apply the judicial exception in any meaningful way beyond generically linking the use of the judicial exception to a particular technological environment (See MPEP 2106.04(d)). Therefore, the analysis under prong two of step 2A of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the program product of claim 2 and the processor and memory of claim 3 are generic computer features which perform generic computer functions that are well-understood, routine, and conventional and do not amount to more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation, and mere implementation on a generic computer does not add significantly more to the claims. Accordingly, the analysis under step 2B of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
For all of the foregoing reasons, independent claims 1-3 do not recite eligible subject matter under 35 USC 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170316285 to Ahmed et al. (cited in parent U.S. Patent Application No. 15/819,730 and the IDS filed 25 February 2021 in the subject application; hereinafter “Ahmed”) in view of U.S. Patent Application Publication No. 2013/0034268 to Perron (hereinafter “Perron”).
As to independent claim 1, Ahmed discloses a computer-implemented screening method (Abstract discloses that Ahmed is directed to detecting the presence of an object of interest), the method comprising: processing a first sensor scan image at a first time and at a first location to detect a first disassembled component of an object; processing a second sensor scan image at a second time and at a second location to detect a second disassembled component of the object ([0099-0112] discloses applications 1-n operating in different physical locations, the applications 1-n detecting a subset of potentially combinable objects 1-n in x-ray baggage inspection images, and submitting the objects 1-n to an application X; see Fig. 6; [0061-0062] discloses an example in which a first passenger’s baggage containing a first subcomponent is imaged in Dallas, and a second passenger’s baggage containing a second subcomponent is imaged in Los Angeles); storing a record of the first disassembled component and the second disassembled component ([0099-0112] discloses that each of the applications 1-n provide application X the potentially combinable objects 1-n, additional information including time of detection, identifying information related to the person associated with the object, and one or more destinations where the person is expected to travel; the provision of such information to application X presupposes that it is stored in a record); flagging the record based on a risk factor of the first disassembled component being combined with the second disassembled component to complete the object ([0099-0115] discloses that application X assesses combined objects resulting from combinations of the objects 1-n to determine whether the combined object is recognized, for example, as a cutting instrument, firearm, dynamite, etc.; application X further assesses whether a future time and a location at which the combined object can be arrived at based on the associated persons’ travel plans; [0128] discloses that if the combined object is recognized as a dangerous object, and it is possible for the persons to arrive at the combined object, application X outputs the combined object and the personal information of the persons who can make the combined object possible); and applying a rule-based decision tree ([0128] discloses that if the combined object is recognized as a dangerous object, and it is possible for the persons to arrive at the combined object, application X outputs the combined object and the personal information of the persons who can make the combined object possible; such processing constitutes a rule-based decision tree; for example, determining whether the combined object is a dangerous object constitutes a first “yes-no” branch of a decision tree, and determining whether it is possible for the persons to arrive at the combined object constitutes a second “yes-no” branch of the decision tree).
Ahmed discloses that the determination of whether to flag a record of the luggage owners is based on a series of rules/criteria, as discussed above (see at least [0128]). However, Ahmed does not expressly disclose applying criteria for the purpose of removing flagged records. That is, Ahmed does not expressly disclose that the rule-based decision tree is applied for removing flagged records. 
Perron, like Ahmed, is directed to screening luggage for threats using an X-ray screening device (Abstract). In particular, Perron discloses that X-ray images of luggage are processed using an automated threat engine which classifies images according to threat level/type, and the luggage may be further inspected manually and marked as “clear” by a human technician (Fig. 8, [0190-0207]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmed to incorporate into the rule-based decision tree a step of manual inspection by a human operator which may result in removal of the threat flag by marking the luggage “clear”, as taught by Perron, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to ensure accurate threat level detection. 

Independent claim 2 recites a computer program product, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith ([0131] of Ahmed discloses a computer readable storage medium having program instructions thereon for causing a processor to carry out the disclosed algorithm), the program instructions executable by a computer to cause the computer to perform the steps recited in independent claim 1. Accordingly, claim 2 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

Independent claim 3 recites a prediction system, the system comprising: a processor; and a memory operably coupled to the processor ([0131-0132] of Ahmed discloses a computer for executing instructions stored in memory in order to carry out the disclosed algorithm), the memory storing instructions to cause the processor to perform the steps recited in independent claim 1. Accordingly, claim 3 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663